Citation Nr: 1642048	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2, with retinopathy.

2.  Entitlement to service connection for ischemic heart disease (coronary artery disease).


REPRESENTATION

Appellant represented by:	Jerome T. Wolf, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to February 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for diabetes mellitus, Type 2, with retinopathy, ischemic heart disease, bilateral hearing loss, and tinnitus.  A timely notice of disagreement was received.

In a July 2014 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, which represents a full grant of the benefits sought as to these matters.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's main office in Washington, D.C., but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding his hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicides during active military service.

3.  The weight of the probative evidence of record is against a finding that diabetes mellitus, Type 2, with retinopathy, is due to a disease or injury in active service and it was not manifest to a compensable degree within one year of discharge from active service.

4.  The weight of the probative evidence of record is against a finding that ischemic heart disease (coronary artery disease) is due to a disease or injury in active service, and arteriosclerosis or cardio-vascular renal disease was not manifest to a compensable degree within one year of discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, Type 2, with retinopathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease (coronary artery disease) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in August 2012 and August 2016, the Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment and personnel records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims regarding diabetes mellitus, Type 2, and coronary artery disease.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, while there are current diagnoses of diabetes mellitus, Type 2, and coronary artery disease, there is no true indication these disabilities are associated with service, including exposure to Agent Orange.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  While the Veteran has asserted a relationship, the question of a relationship between diabetes mellitus and coronary artery disease and exposure to herbicides is a complex medical issue far beyond the competence of a lay person.  Thus, his bare assertions are not sufficient to warrant an association between the claimed disability and service such as to meet the criteria for obtaining an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (stating that mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient).  

In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  38 C.F.R. § 3.102 (2015).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

The Veteran asserts that he was exposed to herbicides while serving aboard the USS PROVIDENCE in November and December 1967 when it repeatedly entered and exited Da Nang Harbor in support of military combat operations, and dropped anchor there on one occasion (6/16/16 Affidavit; 1/28/16 Correspondence).  

The Veteran points to "the length of time" the ship was stationary in Da Nang Harbor while providing support to combat troops, that provides "the likelihood that the ship was contaminated by floating debris in the harbor, in particular, Agent Orange particulates in petroleum floating in the harbor from creek and stream runoff, as well as runoff from the air base where the Agent Orange canisters were stored and loaded onto the planes spraying it" (1/28/16 Correspondence).

The Veteran notes that the USS PROVIDENCE dropped anchor in Da Nang Harbor with the anchor touching the bottom of the harbor in ten fathoms of water, that "disturb[ed] the sediment in the bottom of the harbor and caus[ed] it to rise to the surface."

The Veteran points to the "various long periods of time the [ship] steamed the entirety of Da Nang Harbor, being subject to Agent Orange spray drift and spray from ....planes emptying Agent Orange canisters as they made their final approach to the runways at....air base while flying directly over the harbor."

Finally, the Veteran maintains that the USS PROVIDENCE was in Da Nang Harbor frequently and for extended periods of time, and "the distillation system designed to produce the ship's potable water, as likely as not, used water from the harbor that was contaminated, using that distilled water for the ship's....drinking water, cooking, showers, and washing clothes [that provided] significant opportunities:" for the ship's crew to be contaminated by dioxin and Agent Orange.

Legal Criteria 

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as diabetes mellitus, arteriosclerosis, and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki¸708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309(a)).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including Type 2 diabetes and ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21-1 IV.ii.2.C.3.e

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why, in VA's defemination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water

Subsequent to the Court's decision in Gray v. McDonald,, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c. 

RO staff are not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway.  RO staff unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review.  Id.

VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Facts	

The record shows that the Veteran was diagnosed with diabetes mellitus, Type 2, in 1996 and with retinopathy in December 2009 (2/11/16 Medical Treatment Record Non Government Facility, pp. 2-3; 3/9/16 Medical Treatment Record Non Government Facility).  Mild coronary artery disease was diagnosed in September 2010 (8/28/12 Medical Treatment Record Non Government Facility, pp. 12, 17).

Type 2 diabetes mellitus and ischemic heart disease (coronary artery disease) are diseases that will be presumptively service-connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  The question is whether the Veteran was exposed to the herbicides while on active duty or if the disorders are otherwise related to active service.

The Veteran does not contend that he ever set foot in Vietnam.  He reports that his duty station was the ship's radio shack where he operated teletype and decoding equipment (1/29/16 Affidavit).  Rather, he contends that he was exposed to herbicides while aboard the USS PROVIDENCE, either directly through contact with aircraft that sprayed Agent Orange, by the time the ship spent in Da Nang Harbor or by drinking and using distilled water.

Service records show that the Veteran served aboard the USS PROVIDENCE (CLG-6) from October to December 1967 (10/31/12 Military Personnel Records, pp. 4, 9).  The ship's Command History indicates that it provided combat support in late 1967 (6/16/16 Medical Treatment Non Government Facility, pp. 12-13).  There is no evidence of any aircraft spraying Agent Orange or tactical herbicides kept on the USS PROVIDENCE.  The National Personnel Records Center (NPRC) found no conclusive evidence of the Veteran's in-country service in the Republic of Vietnam, and reported that his ship sailed to the waters off the coast of Vietnam on two occasions, from November 14 to 22, 1967 and from November 29 to December 24, 1967 (10/31/12 VA 21-3101 Request for Information).  A review of the ship's deck logs from November to December 1967 shows that it repeatedly steamed Da Nang Harbor and dropped anchor on November 19, 1967 (6/16/16 Logbooks, pp. 2-7,9, 11, 20-24, 25, 28).

Service treatment records do not discuss diabetes mellitus or coronary artery disease.  The Veteran was first diagnosed as having diabetes mellitus in 1996, retinopathy in 2009, and as having coronary artery disease in 2010.

The Veteran submitted a copy of "The Da Nang Harbor Report-Contamination of Da Nang Harbor-Blue Water Navy and Direct Exposure to Herbicides in Vietnam" by J.P.R., et. al., a publication of the Blue Water Navy Vietnam Veterans Association (1/28/16 Correspondence).

In an April 2011 letter to J.P.R., the report's co-author, Dr. W.D., an environmental scientist, opined that it was more likely than not that dioxin from Agent Orange ultimately found its way into Da Nang Harbor during the years of conflict (1/28/16 Third Party Correspondence).  Dr. W.D. stated that "[i]f" there were situations where naval personnel at anchor in Da Nang Harbor had "intimate"associations with Harbor water, such as eating fish and crab captured therein, swimming, swallowing water, etc., it was likely as not that there "could have been" uptake of dioxin through ingestion and absorption.  A third route of intake of dioxins to the human body was through inhalation.  "If" runoff was substantial with significant levels of dioxin being transported by erosion/rains, with consistent flows entering the Harbor, there was "some probability" that dioxin vapors "may have been" taken in by Navy personnel.  Dr. W.D. observed that, in order to establish the levels of exposure and potential uptake by the human body via the three potential modes of intake would have required studies during the conflict that were not done.

In October 2012, the NPRC indicated that it was unable to determine if the Veteran had in-country service in the Republic of Vietnam (10/31/12 VA 21-3101 Request for Information).

In May 2013, the Joint Services Records Research Center (JSSRC) reported that it found no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported, tactical herbicides (5/15/13 Third Party Correspondence).  The JSRRC was unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC was unable to provide evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

In a January 2016 private treatment record, C.M., M.D., noted that the Veteran was trying to obtain service connection due to Agent Orange exposure and was in Da Nang Harbor "with exposure documented" (6/16/16 Medical Treatment Record Non Government Facility, p. 2).  Dr. C.M. commented that "service is stating no boots on the ground but common sense tells you that those stationed in the harbor were also exposed."

In March 2016, M.S.S., M.D., noted his review of deck logs of the USS PROVIDENCE that provided ground support fire and entered Da Nang Harbor (3/11/16 Medical Treatment Record Non Government Facility, pp. 29-30).  The Veteran reported the acute onset of headaches, dizziness, and nausea, during operations while in Da Nang Harbor that resulted in his decreased functional capacity.  The Veteran described the last three days of his experience on the PROVIDENCE as being unable to accomplish his responsibilities.  According to the physician, this strongly suggested some type of acute occupational exposure.  Dr. M.S. noted his review of The Da Nang Harbor Report, The Blue Water Navy Report, basic information about dioxin and drinking water as published by the Environmental Protection Agency, studies published by VA, Australia, and the National Research Center for Environmental Toxicology, and the summary and conclusions of The Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure, to find "compelling support" of the Veteran's likely exposure to Agent Orange.  

In Dr. M.S.' opinion, it was as likely as not that the Veteran's exposure to Agent Orange as a shipmate aboard the USS PROVIDENCE during the Vietnam War was the precipitating agent accounting for his development of Type 2 diabetes mellitus and the debilitating consequences of neuropathy and retinopathy from which he now suffered.  The physician commented that most individuals with Type 2 diabetes mellitus had a genetic predisposition with this disease being in a first degree relative.  Because this was not the case with the Veteran, Dr. M.S. was even more convinced that his exposure to Agent Orange was the likely precipitant to his Type 2 diabetes.

There are no treatment records showing a link between the Veteran's diabetes mellitus, and retinopathy, and coronary artery disease, and his active military service.

Analysis

Herbicide Exposure

The Board concludes that the weight of the probative evidence of record is against a finding that the Veteran's claimed exposure to herbicides while stationed aboard the USS PROVIDENCE when it was in Da Nang Harbor.  After considering the relevant lay and medical evidence of record, the Board finds certain evidence to be more persuasive, namely, the responses from the NPRC and JSRRC and review of the ship's deck logs, showing no exposure to tactical herbicides, including Agent Orange.  The Veteran is competent to state as to having been exposed to chemicals while on the USS PROVIDENCE.  However, he has not demonstrated that he is competent to identify herbicides, including those (2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply, nor is he competent to assert that he consumed herbicides in the distilled water aboard the USS PROVIDENCE.  38 C.F.R. § 3.307(a)(6).  In other words, he is competent to say that he saw what he thought was contaminated debris or chemicals, but he is not competent to say that he was actually exposed to herbicides or that they were present in his ship's ventilation or distillation systems.  The Veteran has submitted no documentation to corroborate his factual assertions as to exposure to Agent Orange on the USS PROVIDENCE.

Again, the Veteran concedes that he is considered a "Blue Water" veteran.  Moreover, the most probative evidence of record is against a finding that the Veteran was exposed to such herbicides during his service aboard the USS PROVIDENCE when his ship was present in Da Nang Harbor.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).

The Veteran misguidedly relies upon Gray v. McDonald to support his contention that he was exposed to herbicides while aboard ship in Da Nang Harbor.  To reiterate, in Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.  The Court's holding in Gray does not support the Veteran's claims.

The Board has considered The Da Nang Harbor Report and Dr. W.D.'s response, discussed above, as well as the detailed arguments and written statements submitted by the Veteran and his attorney.  The Board finds this report and the submissions made by him and his attorney are too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to Agent Orange while aboard the USS PROVIDENCE.  This information contains no specific findings pertaining to his manifestation of diabetes mellitus and coronary artery disease.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that treatise materials generally are not specific enough to show nexus).  

The articles in the current case do not provide statements for the facts of the Veteran's specific case-including the specific ship upon which he served.  Therefore, the Board concludes that the articles do not show to any degree of specificity that the Veteran was exposed to Agent Orange while drinking or using water on the USS PROVIDENCE, or that he was otherwise shown to have been exposed to herbicides during service.  Moreover, the arguments provided by the Veteran and his attorney regarding "Blue Water" veterans were considered, but the law as to "Blue Water" veterans is clear, as delineated by the Federal Circuit in Haas v. Peake, when VA stated that " we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568  (Apr. 16, 2008)].  As such, the Board places little weight on these submissions, and they are outweighed by other evidence of record outlined above.

The Veteran's opinions on science cannot constitute competent evidence as to his exposure to herbicides while aboard the USS PROVIDENCE.  See e.g., Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014) (stating that the competency of lay testimony depends on the nature of the condition).

Dr. C.M. and M.S.'s opinions were to the effect that the Veteran's diabetes mellitus disabilities were at least as likely as not related to Agent Orange during service in Vietnam.  The Board finds, however, that these opinions lack probative value as they are conditional or based on an inaccurate factual basis-that the Veteran had (presumed) exposure to Agent Orange during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that to be adequate, a medical opinion must be fully informed and consider an accurate history).  Significantly, Dr. C.M.'s January 2016 opinion is no more than conditional.  He relies on "common sense" to assert that those stationed in Da Nang Harbor were exposed to Agent Orange, but provides no specific information to confirm the Veteran's Agent Orange exposure.  Similarly, Dr. M.S. concludes that the Veteran had some type of occupational exposure, but did not review the Veteran's service treatment records.  His opinion is based on general information, much previously considered by VA, that provides no facts about the Veteran's specific ship and offers no specific information to confirm the Veteran's Agent Orange exposure.  
 
Here, after considering the pertinent evidence, the Board concludes that the competent and probative evidence weighs against a finding that the Veteran ever served in Vietnam (nor does the Veteran assert any such service).  As such, herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).

Diabetes and Coronary Artery Disease

The Veteran claims that he incurred diabetes mellitus and retinopathy, and ischemic heart disease (coronary artery disease), as a result of exposure to Agent Orange while aboard the USS PROVIDENCE when it was in Da Nang Harbor.  As discussed in detail above, however, the Board concludes that the weight of the probative evidence is against a finding of any credible evidence that he was exposed to herbicides during active service.  The Board notes that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in-country Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

There is also no conclusive lay or medical evidence in the claims file of diabetes mellitus and arteriosclerosis or cardio-vascular renal disease in service or manifested to a compensable degree within one year of discharge from active service, that would allow for presumptive service connection as chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran was first shown to have diabetes mellitus in 1996, retinopathy in 2009, and coronary artery disease in 2010, service connection based on a continuity of symptomatology is not warranted.  

As noted above, the Veteran is not, however, precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.

The Veteran has not alleged that he was continuously treated for diabetes mellitus or coronary artery disease since discharge from service.  He was first shown to have diabetes mellitus, Type 2, in 1996, nearly 30 years after his discharge from service, and retinopathy in 2009, over 40 years after discharge.  Coronary artery disease was first shown in 2010, over 43 years after his discharge from active duty.  In light of this, continuity is disrupted.

Private treatment records reflect the Veteran's treatment for diabetes mellitus, Type 2, retinopathy, and coronary artery disease.  Other than the inadequate private opinions from Drs. C.M. and M.S., discussed above, the records do not include any opinion as to the etiology of the Veteran's diabetes mellitus, retinopathy, and coronary artery disease.  Here, there is no competent and credible evidence showing that the Veteran was exposed to herbicides during his active service aboard the USS PROVIDENCE, including while that ship was present in Da Nang Harbor.  The opinions from Drs. C.M. and M.S. (linking the Veteran's diabetes mellitus to Agent Orange exposure) lack probative value as they are based on an inaccurate factual and/or conditional basis and do not address the etiology of diabetes mellitus and coronary artery disease. 

The only evidence of record suggesting any relationship between the Veteran's diabetes mellitus with retinopathy and coronary artery disease and his active service is his own statements, asserting his Agent Orange exposure in Da Nang Harbor and his opinion that such exposure caused his diabetes mellitus with retinopathy and coronary artery disease.  However, the Veteran has not demonstrated the competent or special training needed to provide an opinion as to the etiology of his cardiovascular and endocrine disorders.  Additionally, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide exposure during service.  Moreover, the fact that the Veteran was not conclusively diagnosed with diabetes mellitus for more than 30 years after his discharge, and coronary artery disease for 43 years after his discharge, from military service weighs heavily against any alleged association to service.  

Here, the only competent and credible evidence of record as to the etiology of the Veteran's coronary artery disease and diabetes mellitus weighs against the claim.  The Veteran has not presented a probative opinion to the contrary.

A clear preponderance of the evidence of record is against the Veteran's claims for service connection for diabetes mellitus, Type 2, with retinopathy, and ischemic heart disease (coronary artery disease), including as due to exposure to herbicides.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, Type 2, with retinopathy, is denied.

Entitlement to service connection for ischemic heart disease (coronary artery disease) is denied.



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


